DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.
Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
Applicant argues Murakami et al fails to disclose or suggest an alignment passage defined by an open sided groove of a fiber alignment structure of the adapter, as claimed.  Examiner respectfully disagrees.
The claimed “fiber alignment structure” corresponds to the combination of elements 13, 14, and 15 in Murakami et al, and the fiber alignment structure 13/14/15 comprises an open-sided V-groove 14 plate with a plurality of V-grooves, each of the V-grooves defining an alignment passage, each alignment passage 14 receives and co-axially aligns the front end portions of the optical fibers (Fig 8A; col. 7 lines 4-15).  A micro-sleeve portion 15 of the fiber alignment structure 13/14/15 is situated within the 
For these reasons, the rejection of claims 18, 19, 21-23, 25, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al (US 6,491,442) is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 21-23, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al (US 6,491,442).

Re. Claim 19, Murakami discloses the fiber passages 3C of the nose pieces 3 and 3’ co-axially align with the alignment passage 14 of the adapter 11 to assist in guiding the front end portions of the optical fibers 4A into the alignment passage 14 (Figs 8A and 8B; col. 7 lines 4-15 and 47-51).
Re. Claims 21-23, Murakami et al discloses when the adapter 11 and the first and second fiber optic connectors 1 and 1’ are coupled together, the first and second opposite ends of the fiber alignment structure 13/14/15 fit inside an opening (i.e. front opening) of the connector body 2 that contains the nose piece 3 (Figs 19 and 22); the first and second ends of the fiber alignment structure have a complementary matching shape with the opening; and a cross-sectional area of the nose piece 3 has a complementary matching shape with the opening (Figs 19 and 22, col. 10 lines 3-24).
Re. Claim 25, Murakami discloses the nose piece 3 is spring biased toward the extended position (Figure 7A, col. 6 lines 23-25), and wherein the nose piece 3 retracts 
Re. Claim 26, Murakami et al discloses the adapter 11 includes alignment projections 121 that fit within corresponding alignment openings 21 defined by a front face of the connector body 2 when the first and second fiber optic connectors 1 and 1’ are respectively inserted into the first and second adapter ports 12A (Fig 22; col. 10 lines 3-13).
Allowable Subject Matter
Claims 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 20 and 24, the prior art does not disclose or reasonably suggest a fiber optic connection system as required by the claims, specifically wherein the adapter includes resilient structures for biasing the front end portions of the optical fibers into the open-sided groove, in combination with the remaining features of the claims.
The most applicable prior art, Murakami et al (US 6,491,442), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  The prior art fails to remedy this deficiency in Murakami et al, and while biasing optical fibers for the purpose of achieving improved optical coupling is known in the art (see the attached PTO-892), this biasing is typically achieved in a connector structure.  The prior art fails to disclose or reasonably suggest an adapter having the structure as required by the claims.
Claims 27-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 27-32, the prior art does not disclose or reasonably suggest a fiber optic connector comprising a stack of fiber management trays positioned within the connector body; multiple rows of a plurality of optical fibers being positioned between the stack of fiber management trays, the stack of fiber management trays each including a fiber anchoring region for managing and anchoring the plurality of optical fibers relative to the connector body, the nose piece including multiple rows of a plurality of fiber passages through which the plurality of optical fibers extend, in combination with the remaining features of the claims.
The most applicable prior art, Murakami et al (US 6,491,442), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  The prior art fails to remedy this deficiency in Murakami et al, and while optical connectors comprising stacks of fiber management trays positioned within the connector are generally known in the prior art (see the attached PTO-892), Murakami et al does not suggest modifying the nose piece and connector body to accommodate the stack of fiber trays.
Re. Claims 33-37, the prior art does not disclose or reasonably suggest an optical fiber alignment device comprising a plurality of biasing devices each including a frame with a plurality of beams for biasing the optical fibers into the array of alignment grooves; wherein the plurality of biasing devices are configured to nest within the plurality of fiber alignment trays to provide a stack of fiber alignment trays and biasing devices that form the optical fiber alignment device, the plurality of biasing devices being positioned between the plurality of fiber alignment trays for aligning the array of alignment grooves with the plurality of beams.
The most applicable prior art, Kondo et al (US 6,132,105) discloses a fiber optic tray comprising a plurality of parallel grooves for receiving a plurality of parallel optical fibers, wherein each tray comprises a biasing element disposed therein to bias the fibers into the grooves.  However, Kondo et al does not disclose stacking the fiber optic trays and does not disclose or reasonably suggest placing the biasing element between the trays in the stack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/4/21